Berry Petroleum Company News Berry Petroleum Company 1999 Broadway, Suite 3700 Denver, CO 80202 303-999-4400 Contacts: David Wolf 303-999-4400 Todd Crabtree 866-472-8279 Berry Petroleum Agrees to Sell East Texas Midstream Assets Increases 2009 Capital Budget to $132 million Denver – (BUSINESS WIRE) – May 20, 2009 Berry Petroleum Company (NYSE:BRY) (“Company”) today announced that it has entered into an agreement to sell its East Texas gas gathering system to a private party for $18.5 million in cash. The Company will enter into a concurrent long-term gas gathering agreement for its East Texas production.The transaction is expected to close in June 2009. The completion of the transaction is subject to certain conditions and there is no assurance that all such conditions will be satisfied. In addition, the Company announced that its board of directors has authorized a $32 million increase to its 2009 capital budget now totaling approximately $132 million. Mr.
